  Case 18-01228                Doc 70    Filed 12/11/18 Entered 12/11/18 10:06:00       Desc Main
                                           Document     Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 In re:                                                        )    In Chapter 11
                                                               )    Case No. 18 B 01228
 MADISON-LARAMIE SELF STORAGE, L.L.C.,                         )    Honorable Donald R. Cassling
                                                               )    Motion Date: December 18, 2018
                                        Debtor.                )    Motion Time: 10:00 a.m.

                                            NOTICE OF MOTION

 To:       See Attached Service List

        PLEASE TAKE NOTICE that on Tuesday, December 18, 2018 at 10:00 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Donald R. Cassling in
his usual Courtroom No. 619 in the Dirksen Federal Building at 219 South Dearborn Street,
Chicago, Illinois, or whomever may be sitting in his place and stead, and then and there present
Motion for Entry of Final Decree, a copy of which is attached hereto and hereby served upon
you.

 Miriam R. Stein (ARDC #6238163)
 CHUHAK & TECSON, P.C.
 30 S. Wacker Dr., Ste. 2600
 Chicago, IL 60606
 Tel.: (312)444-9300
 mstein@chuhak.com

                                        CERTIFICATE OF SERVICE

       Miriam R. Stein, an attorney, hereby certifies that on December 11, 2018, she caused a true
and correct copy of the foregoing Motion for Entry of Final Decree to be filed with the Clerk of
the Bankruptcy Court using the CM/ECF system, which will electronically notify the parties listed
with the Court. For all parties not registered with the Court’s CM/ECF system, a true and correct
copy was served on December 11, 2018 via First Class Mail with postage prepaid from 30 S.
Wacker Dr., Chicago, IL 60606.

                                                         By:       /s/Miriam R. Stein




4825-9205-3122.1.29238.65983
  Case 18-01228                Doc 70   Filed 12/11/18 Entered 12/11/18 10:06:00       Desc Main
                                          Document     Page 2 of 5


                                              SERVICE LIST


 Patrick S. Layng                                     City of Chicago - Dept. of Finance
 Office of the U.S. Trustee, Region 11                Water Division
 219 S. Dearborn St., Room 873                        P.O. Box 6330
 Chicago, IL 60604                                    Chicago, IL 60680
 Via CM/ECF                                           Via First Class Mail

 Cook County Collector                                County of Cook
 118 North Clark Street                               dba Cook County Land Bank Authority
 Suite 112                                            69 W. Washington St., Suite 2938
 Chicago, IL 60602                                    Chicago, IL 60602
 Via First Class Mail                                 Via First Class Mail

 Madison-Laramie Self Storage, L.L.C.                 Department of the Treasury
 c/o David Dunkin                                     Internal Revenue Service
 73 Locust Road                                       P.O. Box 7346
 Winnetka, IL 60093                                   Philadelphia, PA 19101
 Via First Class Mail                                 Via First Class Mail

                                                      Internal Revenue Service
                                                      Mail Stop 5014CHI
                                                      230 S. Dearborn Street, Room 2600
                                                      Chicago, IL 60604
                                                      Via First Class Mail

                                                      City of Chicago
                                                      Chicago Law Dept. – Bankruptcy
                                                      121 N. LaSalle St., Suite 400
                                                      Chicago, IL 60602




                                                   -2-
4825-9205-3122.1.29238.65983
  Case 18-01228                Doc 70   Filed 12/11/18 Entered 12/11/18 10:06:00        Desc Main
                                          Document     Page 3 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re                                              )   Chapter 11
                                                   )
Madison-Laramie Self Storage LLC                   )   Case No. 18-01228
                                                   )
                          Debtor.                  )   Judge Donald R. Cassling

                                MOTION FOR ENTRY OF FINAL DECREE

         NOW COMES Madison-Laramie Self Storage LLC as debtor and debtor in possession

(“Debtor”), by and through the undersigned attorneys, and moves this honorable Court for entry

of a final decree in this confirmed Chapter 11 case, and in support thereof states as follows:

         1.        On January 16, 2018 (“Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

         2.        The Debtor is an Illinois limited liability corporation and owns and manages real

property located at 5110-5114 W. Madison Street, Chicago, IL 60644 (the “Property”). The

Debtor’s case was filed to avoid a tax sale of the Property.

         3.        On November 13, 2018, this Court entered an Order (the “Confirmation Order”)

approving the Debtor’s Disclosure Statement and confirming the Debtor’s Plan of

Reorganization dated September 5, 2018 (the “Plan”).

         4.        The Plan provides for, among other things, the following payments:

                   (a) Payment in full of allowed administrative claims;

                   (b) Payment of allowed Class 1 Claim of Cook County Tax Collector due and

                        owing for the Property for tax years through and including 2017, but not

                        including any sold real estate taxes, over a period of 5 years in monthly




4838-9469-4267.1.29238.65983
  Case 18-01228                Doc 70   Filed 12/11/18 Entered 12/11/18 10:06:00         Desc Main
                                          Document     Page 4 of 5


                        payments of principal and interest at 5%. Payments are to commence on the

                        Effective Date and monthly thereafter for a total of 60 payments.

                   (c) Payment of allowed Class 2 Claim for sold real estate taxes for the Property

                        for 2006-2013, limited to the bid amount(s) for the sold taxes and not

                        including any penalty, interest, fees or costs, in an amount equal to 50% of the

                        bid amount payable over a period of 60 months commencing on the Effective

                        Date. Any Class 2 Claims not filed on or before the Bar Date shall be

                        disallowed and discharged and not entitled to distributions.

                   (d) Payment of allowed Class 3 Claims which consists of unsecured claims.

                        These claims are to be paid in full within 120 days following the Effective

                        Date.

         5.        The Effective Date of the Plan is defined as 30 days following the date on which

the Confirmation Order becomes a final order – which in this case equates to December 27,

2018.

         6.        All payments that are due on the Effective Date have been paid or will be paid by

December 18, 2018 including:

                   (a) Administrative Claims – all administrative claims previously allowed have

                        been paid in full.

                   (b) Class 1 – Cook County filed a claim in the amount of $36,577.93. Per the

                        terms of the Plan the sum of $690.00 shall be paid to Cook County on or

                        before the Effective Date.

                   (c) Class 2 – No claim was timely filed for sold taxes relating to the Property. As

                        such, no payments are due as this claim will be discharged.



                                                     -2-
4838-9469-4267.1.29238.65983
  Case 18-01228                Doc 70   Filed 12/11/18 Entered 12/11/18 10:06:00        Desc Main
                                          Document     Page 5 of 5


                   (d) Class 3 – no claims are currently due at this time pursuant to the terms of the

                        Plan.

         7.        All other claims and motions have been resolved.

         8.        All payments currently due to the U.S. Trustee have been paid in full or shall be

paid in full at the hearing.

         9.        Payments to administrative creditors and Class 1 claimant constitutes substantial

consummation of the confirmed plan and this case should now be closed.

         10.       Notice of this Motion has been provided to (i) the Debtor; (ii) the UST; (iii) all

known creditors of the Debtor and (iv) parties requesting notice via CM/ECF.

         WHEREFORE, Madison-Laramie Self Storage LLC respectfully request that the Court

 enter a final decree and direct the Clerk of the Court to close this case.

                                            MADISON-LARAMIE SELF STORAGE LLC


                                            By:   /s/ Miriam R. Stein
                                                  One of its attorneys
Miriam R. Stein (#6238163)
CHUHAK & TECSON P.C.
30 S. Wacker Drive, 26th Floor
Chicago, IL 60606
(312) 444-9300
mstein@chuhak.com




                                                   -3-
4838-9469-4267.1.29238.65983
